Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about February 8, 1995, which denied plaintiff’s motion for leave to file a late notice of claim against the City of New York nunc pro tunc, and granted defendant City’s cross motion to dismiss the complaint as against it for failure to comply with General Municipal Law §§ 50-e and 50-i, unanimously affirmed, without costs.
That defendant Department of Transportation failed to bring to plaintiff’s attention, after plaintiff served a notice of claim upon it, that the notice was improperly served, does not give rise to an' estoppel claim (Kroin v City of New York, 210 AD2d 95). We have considered plaintiff’s other contention and find it to be without merit. Concur — Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.